Citation Nr: 0725903	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  05-24 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as secondary to service connected disorder.  

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service connected 
disorder.  

3.  Entitlement to service connection for psychiatric 
disorder, to include as secondary to service connected 
disorder.  

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to July 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  

In June 2007, the veteran testified at a hearing before the 
undersigned, which took place at the RO.  He waived initial 
RO consideration of the new evidence submitted in conjunction 
with his hearing.  38 C.F.R. § 20.1304 (c) (2006).

The issues of entitlement to service connection for a knee 
disorder and for a back disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a diagnosed psychiatric 
disorder.  

2.  The veteran's COPD is not shown to be related to events, 
disease, or injury during military service.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303 (2006).  

2.  COPD was not incurred or aggravated during service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for certain chronic diseases, may be presumed if 
manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a), 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

A disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected.  
See 38 C.F.R. § 3.310 (2006).  The United States Court of 
Appeals for Veterans Claims (Court) clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  

To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service-connected disability.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  See Black v. Brown, 10 
Vet. App. 279 (1997).

COPD

The veteran contends that his current COPD is related to 
service, including exposure to asbestos, exposure to sand 
blasting, and removing barnacles from the hulls of ships that 
were painted with red lead paint.  

The veteran's service medical records have no reference to 
complaints or treatment of a respiratory nature.  Chest x- 
rays performed during his separation examination in July 1946 
are noted to be normal.  COPD is first noted in the record 
when the veteran was treated by VA in 1995, many years after 
service discharge.  On VA respiratory examination in March 
2004, it was noted that the veteran had a 19 year history of 
cigarette smoking, and stopped in 1988.  The examiner 
diagnosed severe COPD.  In an addendum dated in August 2004, 
the March 2004 examiner noted that the claims file had been 
reviewed.  It was noted that the veteran has COPD, that 
pulmonary asbestosis does not cause COPD, and that the 
veteran's COPD is most likely secondary to nicotine abuse.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The veteran's Notice of Separation documents that the veteran 
served in the United States Navy as an electrician's mate.  
The veteran has been service-connected for bilateral pleural 
plaques due to exposure to asbestos in service.  (See, RO 
rating action on July 2006).  Thus exposure to asbestos 
during service is conceded.  

The Board finds that the veteran's current lung disease, 
COPD, is not related to service.  The March 2004 VA examiner 
specifically noted in an August 2004 addendum that the 
veteran's COPD was a result of the veteran's cigarette abuse.  
Furthermore, there are no records demonstrating that the 
veteran exhibited chronic lung problems during service.  
Additionally, the examination at separation was negative for 
a lung disability, and COPD was first identified many years 
after service.  The veteran has testified at his June 2007 
hearing before the undersigned that his lung disease first 
began in the 1990's.  

The competent medical evidence of record does not indicate 
that there is a relationship between the veteran's asbestos 
exposure in service, or any other event in service, and his 
current COPD.  Absent competent medical evidence of record 
which shows a nexus between the in-service asbestos exposure 
or any other event, and the current COPD, the claim cannot 
prevail.  Therefore, the Board finds that service connection 
for COPD is unwarranted.

The Board has also considered the veteran's own assertions.  
While he believes that his current COPD was caused by events 
in service, the Board finds that such assertions are afforded 
no probative weight in the absence of evidence that the 
veteran has the expertise to render opinions about medical 
matters, including the etiology of his COPD.  See Bostain v. 
West, 11 Vet.   App. 124, 127 (1998). 

A Psychiatric Disorder

The veteran claims that he has a psychiatric disorder due to 
his service-connected left foot disorder.  The Board has 
thoroughly reviewed the claims folder, including the service 
medical records, VA treatment records and private treatment 
records, and found no diagnosis of any psychiatric disorder.  
At his hearing before the undersigned in June 2007, the 
veteran reported that he has not been treated for any 
psychiatric disability.  

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The primary evidence in support of the veteran's 
claim comes from his own contentions as noted at his hearing 
before the undersigned.  However, although he is competent to 
report on his symptoms, as a lay person without medical 
training, the veteran is not competent to relate those 
symptoms to a particular diagnosis or specific etiology.  See 
Espiritu, 2 Vet. App. at 494-5.  Service connection for a 
psychiatric disorder is not warranted on any basis, in the 
absence of a current diagnosis.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's January 2004 letter describing the evidence needed 
to support the veteran's claim for service connection for a 
respiratory disorder and the January 2006 letter describing 
the evidence needed to support the veteran's claim for 
service connection for a psychiatric disorder were timely 
mailed well before the rating decisions which denied these 
individual claims.  The letters described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was responsible for, what VA 
would do, how the veteran could help, and what VA still 
needed.  In the January 2004 letter he was requested to send 
any medical report that he had.  In the January 2006 letter, 
he was told that he could submit medical evidence including 
treatment records.  The letters were compliant with 
Quartuccio and Pelegrini.  


The notice letters did not, however, address what evidence 
was needed with respect to the disability rating criteria or 
the effective date for service connection.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  That information was provided in a March 2006 
letter, shortly after the Dingess decision was issued, and 
was included in the July 2006 supplemental statement of the 
case.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining some service medical records, obtaining the 
veteran's treatment records at a VA facility, scheduling a 
hearing before a Veterans Law Judge of the Board and 
scheduling VA medical examinations.  He has not identified 
any records which could be pertinent to his claim that have 
not been secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  


ORDER

Service connection for COPD is denied. 

Service connection for a psychiatric disorder, to include as 
secondary to service-connected disability, is denied.  


REMAND

The veteran seeks service connection for a back disability 
and a left knee disability, to include as secondary to his 
service-connected left foot disability.  He contends that his 
left foot disability causes him to walk with a gait that 
affects both his left knee and his back.  He testified before 
the Board in June 2007 that he is being treated by a private 
examiner for his left knee and had gotten an injection "not 
too long ago".  Records regarding this treatment have not 
been sought.  

Additionally, the veteran reported in a February 2006 
statement that he fell down and injured his knee and strained 
his back due to the instability in his left foot in March 
2005.  He added that he lost his balance due to the service-
connected left foot disorder.  VA outpatient treatment record 
of April 2005 shows that the veteran had a laceration on the 
left tibia a few days prior and had seen a private examiner.  
Records regarding this treatment have not been obtained.  
Further, the record shows that the veteran underwent a 
private MRI of the back in January 2007, which found a recent 
benign compression fracture of the superior end plate of the 
L1.  

The Board finds that further development regarding these 
issues is required prior to a determination.  The appellant 
is hereby notified that it is his responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request 
that he supply complete names and 
addresses of all health care providers 
who have treated him for his back 
complaints and his knee complaints.  
The dates of such treatment should also 
be provided.  Of particular interest is 
complete information regarding 
treatment for any falls due to his 
service-connected left foot disorder 
that affected his back and/or his left 
knee, including the fall he reported 
occurred in March 2005.  The RO should 
take appropriate steps to obtain any 
pertinent evidence and information 
identified but not provided by the 
veteran, if the veteran has provided 
sufficiently detailed information to 
make such requests feasible.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain records 
identified by the veteran, a notation 
to that effect should be inserted in 
the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.

2.  Schedule the veteran for an 
examination of his left knee and back.  
The claims file must be made available 
to the examiner for review and the 
examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  The 
examiner should note any back or left 
knee diagnoses.  For each diagnosis 
listed, the examiner should indicate 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that the diagnosis is due to or 
aggravated by the service-connected 
left foot disorder.  Complete rationale 
must be provided for all opinions and 
conclusions reached. 

3.  Readjudicate the issues on appeal.  
If any benefit sought remains denied, 
send the veteran and his representative 
a supplemental statement of the case 
and allow the appropriate time for a 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


